DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Frith (US 6016288 A) discloses the slip joint formed partially from the first tubular member and therefore the slip joint would not also be within this member. The fact that the slip joint is connected via connecting the tubular members reads over Frith because, firstly, Frith does not mention how the valve assembly is assembled. The term “slip joint” is being given the weight of a sliding connection between two tubular members.
US 3973587 A does not disclose the valve being a mud pulse telemetry valve nor would it be used as one.
Applicant’s arrangement offers the advantages of increased flexibility in assembly as discussed in pgphs. 32-34 of the specification and allows for ease of assembly and ease of part replacement as discussed in pgphs. 33-39 and 41.
No other reference taught that connecting two tubular members effected the connection of a slip joint thus fluidly communicating two sections of a downhole mud pulse telemetry valve assembly, one of the sections having a pilot valve and the other section operable via fluid from the first section as claimed or the valve assembly having tubulars extending from the first and second tubulars as required by claim 10 in conjunction with the remainder of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/02/2022